DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al US Pub 2020/0019433 (hereafter Qiu) in view of Tanpairoj et al. US Pub 2021/0035627 (hereafter Tanpairoj).

As per claim 1, Qiu teaches the invention substantially as claimed including a computer-implemented method comprising: operating a digital queue corresponding to a particular resource, the digital queue representing a data structure including a plurality of queue positions (para[0007, 0012], a submission queue is used to store an access request message to be processed by the host, where the queue include a value of a quantity of access request messages that can be stored);
each queue position of the plurality of queue positions being configured to store a data associated with a request to access an interface that enables user devices to request assigned of access rights to resources (para[0012, 0060-0062, 0120with], maximum queue depth is used to identify a maximum value of a quantity of access request messages that can be stored in the first queue within a same time, the access request to NVMe (a new interface bus specification) using PCIe interface);
determining whether one or more queue positions of the digital queue are storing a request to access the interface (para[0005, 0012, 0075], determine the depth of the queue for storing the access request, and the host places the access request message in the queue, thus determine the position in the queue to store the request);
determining whether a predetermined amount of time has passed since the initiation of a time period during which a plurality of access rights to the particular resource are available for assignment (para[0005, 0012-0013], identify a maximum value of a quantity of access request messages that can be stored, and detect when the quantity of times that the host and the controller transmit information is less than or equal to a second preset threshold within the first preset time period (if the threshold is zero, then no requests are stored), thus representing no requests are stored in the queue within the preset time);
in response to determining that the predetermined amount of time has passed, initiating a protocol for terminating the digital queue; and terminating the digital queue wherein the termination includes inhibiting new requests from being stored in the digital queue (para[0012, 0115, 0120], detect the quantity of times that the first host and the first controller transmit information is less than the second threshold within the first preset time period, then the resource management apparatus deletes the first queue and when deleted, no request can be stored in the queue). 
Qiu does not explicitly teach in response to determining that no requests are stored in the digital queue, determining whether a predetermined amount of time has passed since the initiation of a time period during which the particular resource are available for assignment.
However, Tanpairoj teaches in response to determining that no requests are stored in the digital queue, determining whether a predetermined amount of time has passed since the initiation of a time period during which the particular resource are available for assignment (para[0039-0040], if the command queue is empty, the processing device determines whether a threshold amount of time has passed since the command queue became empty).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanpairoj’s teaching to Qiu’s invention in order to provide on-demand use of the high performance mode based on the queue depth threshold criterion, which improves the endurance of the memory device and reduces the defectively rate for blocks on the device (para[0015]).
As per claim 8, it is a system claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 15, it is a computer program product claim of claim 1 above, thus it is rejected for the same rationale.


Claim(s) 2-4, 9-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Tanpairoj as applied to claim 1 above, and further in view of Bijor US Pub 2017/0351977 (hereafter Bijor).

As per claim 2, Qiu and Tanpairoj teach the computer-implemented method of claim 1, but they do not explicitly teach further comprising: determining, in real-time, a number of unassigned access rights to the particular resource available for assignment; determining whether the number of unassigned access rights has fallen below a first threshold; and in response to determining that the number of unassigned access rights has fallen below the first threshold, determining whether: the number of unassigned access rights is above a second threshold and below a third threshold, or the number of unassigned access rights is below the second threshold.
However, Bijor teaches determining, in real-time, a number of unassigned access rights to the particular resource available for assignment; determining whether the number of unassigned access rights has fallen below a first threshold; and in response to determining that the number of unassigned access rights has fallen below the first threshold, determining whether: the number of unassigned access rights is above a second threshold and below a third threshold, or the number of unassigned access rights is below the second threshold (para[0052], if a certain number of available seats have been remaining (first threshold), then notify the user, and additional notification can indicate there are only a few number of available seats remaining (third threshold), and additional notification can be sent to the user when there are no available seats left (second threshold)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bijor’s teaching to Qiu and Tanpairoj’s invention in order to achieve a technical effect of improving the fulfillment of available seats at events by allowing event providers to dynamically provide event information to user devices, and to reduce the number of ineffective notifications or messages sent to user devices by identifying only certain users to receive the up to date information (para[0017]).

As per claim 3, Qiu, Tanpairoj and Bijor teach the computer-implemented method of claim 2, and Bijor teaches further comprising: generating a first communication in response to determining that the number of unassigned access rights is above the second threshold and below the third threshold; and transmitting the first communication to one or more user devices (para[0014, 0052], if a certain number of available seats have been remaining (first threshold), then notify the user, and additional notification can indicate there are only a few number of available seats remaining (third threshold), and additional notification can be sent to the user when there are no available seats left (second threshold)).

As per claim 4, Bijor teaches further comprising: generating a second communication in response to determining that the number of unassigned access rights is below the second threshold; and transmitting the second communication to one or more user devices (para[0014, 0052], if a certain number of available seats have been remaining (first threshold), then notify the user, and additional notification can indicate there are only a few number of available seats remaining (third threshold), and additional notification can be sent to the user when there are no available seats left (second threshold)).

As per claim 9, it is a system claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 10, it is a system claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 11, it is a system claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 16, it is a computer program product claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 17, it is a computer program product claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 18, it is a computer program product claim of claim 4 above, thus it is rejected for the same rationale.


Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Tanpairoj as applied to claim 1 above, and further in view of Sussman et al. US Pub 2007/0055554 (hereafter Sussman).

As per claim 5, Qiu and Tanpairoj teach the computer-implemented method of claim 1, Qiu teaches further comprising: identifying a request stored in a queue position of the digital queue associated with the particular resource (para[0063, 0075], place the access request message in the queue), but they do not explicitly teach determining whether the request stored in the queue position satisfies a bypass condition, the bypass condition being associated with a number of unassigned access rights associated with the particular resource; in response to determining that the request stored in the queue position satisfies the bypass condition, generating a communication including a bypass link; transmitting the communication to a user device associated with the request, wherein receiving the communication includes displaying a selectable element corresponding to the bypass link on the user device; receiving input corresponding to a selection of the selectable element; and in response to selecting the selectable element, causing the request to be processed regardless of a location of the queue position within the digital queue, wherein processing includes providing the user device with access the interface.
However, Sussman teaches determining whether the request stored in the queue position satisfies a bypass condition, the bypass condition being associated with a number of unassigned access rights associated with the particular resource; in response to determining that the request stored in the queue position satisfies the bypass condition, generating a communication including a bypass link; transmitting the communication to a user device associated with the request, wherein receiving the communication includes displaying a selectable element corresponding to the bypass link on the user device; receiving input corresponding to a selection of the selectable element; and in response to selecting the selectable element, causing the request to be processed regardless of a location of the queue position within the digital queue, wherein processing includes providing the user device with access the interface (para[0028, 0306], FIG. 12, if user selects to opt-in for presale and pay the premium, then access device (a link) will be given to allow access to the inventory before the general public, thus the regardless of the position in the queue, the user has a bypass link for its request to be processed first).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sussman’s teaching to Qiu and Tanpairoj’s invention in order to provide a method for ticketing system that electronically allocate limited resources by providing queue messaging over a network related to resource requests which increases flexibility, fairness and efficiency (para[0006-0008, 0495]).

As per claim 12, it is a system claim of claim 5 above, thus it is rejected for the same rationale.

As per claim 19, it is a computer program product claim of claim 5 above, thus it is rejected for the same rationale.


Claim(s) 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Tanpairoj as applied to claim 1 above, and further in view of Baker et al. US Pub 2017/0364835 (hereafter Baker).

As per claim 6, Qiu and Tanpairoj teach the computer-implemented method of claim 1, but they do not explicitly teach further comprising: detecting a collision between two requests for a particular access right available for assignment using the interface, wherein the collision is detected when the two requests are received at the interface within a time duration; in response to detecting the collision, determining whether a rate of collisions with respect to the particular access right meet or exceed a threshold; and in response to determining that the rate of collisions meets or exceeds the threshold; modifying the interface by temporarily removing the particular access right from being viewable as an unassigned access right on the interface.
However, Baker teaches detecting a collision between two requests for a particular access right available for assignment using the interface, wherein the collision is detected when the two requests are received at the interface within a time duration; in response to detecting the collision, determining whether a rate of collisions with respect to the particular access right meet or exceed a threshold; and in response to determining that the rate of collisions meets or exceeds the threshold; modifying the interface by temporarily removing the particular access right from being viewable as an unassigned access right on the interface (para[0015, 0023, 0029], when a conflicting reservation requests are detected, marking a seat data for a particular seat to reflect it as “reserved” and making it unavailable for other requests for the same seat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baker’s teaching to Qiu and Tanpairoj’s invention in order to provide customized reservation options and inventory for seating reservation which provides an adequate flexibility to accommodate for specific seating requirements and resolves conflicting reservation requests (para[0023]).
As per claim 13, it is a system claim of claim 6 above, thus it is rejected for the same rationale.

As per claim 20, it is a computer program product claim of claim 6 above, thus it is rejected for the same rationale.


Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Tanpairoj as applied to claim 1 above, and further in view of Carnahan et al. US Pub 2018/0337927 (hereafter Carnahan).

As per claim 7, Qiu and Tanpairoj teach the computer-implemented method of claim 1, but they do not explicitly teach further comprising: adjusting a throttle associated with the digital queue by navigating one or more requests stored in the digital queue to the interface before the one or more requests are processed.
However, Carnahan teaches adjusting a throttle associated with the digital queue by navigating one or more requests stored in the digital queue to the interface before the one or more requests are processed (para[0243-0244], determine throttle factor based on the current request load, thus adjusting the throttle based on the requests).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Carnahan’s teaching to Qiu and Tanpairoj’s invention in order to provide a method to manage assignment of access rights to resources which securing load management systems against unauthorized activity efficiently and generating machine learning models to predict user affinities to resources to improve the usage of resources (para[0003-0005, 0029]).


As per claim 14, it is a system claim of claim 7 above, thus it is rejected for the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195